Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group III, claim 9, in the reply filed on 03/17/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-8 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim 9 has been examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Zhang M et al. “Edible ginger-derived nanoparticles: A novel therapeutic approach for the prevention and treatment of inflammatory bowel disease and colitis-associated cancer”, Biomaterials, vol. 101, September 2016 (2016-09-01), pages 321-40.
A composition (as a pharmaceutical) comprising a ginger-derived nanoparticles (GDNPs) and a pharmaceutically acceptable carrier, wherein the ginger-derived nanoparticles (i) has an average size of about 100nm to about 1000nm and/or (ii) includes/comprises of shogaol and/or (iii) comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range is claimed. 
Zhang teaches a composition (as a pharmaceutical) comprising a ginger-derived nanoparticles (GDNPs) and a pharmaceutically acceptable carrier (i.e. the claimed carrier could just be water), wherein the ginger-derived nanoparticles (i) has an average size of about 100nm to about 1000nm and/or (ii) includes/comprises of shogaol and/or (iii) comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range [Please note that the cited reference’s abstract discloses the GDNPs is of an average size of 230nm, the GDNPs comprise 6-shogaol and the cited reference on page 326 under 3.2 Biochemical characterization of GDNPs discloses that the GDNPs comprise phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range] (see entire document including pages 321-40). 
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a ginger-derived nanoparticles (GDNPs) and a pharmaceutically acceptable carrier, wherein the ginger-derived nanoparticles (i) has an average size of about 100nm to about 1000nm and/or (ii) includes/comprises of shogaol and/or (iii) comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range based upon the beneficial teachings provide by Zhang as discussed above.  The adjustment of particular conventional working conditions therein (e.g. determining the various effective amount/ranges of each claimed active ingredient/compounds within the claimed composition/product) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
            With respect to the 35 USC 103 art rejection above, please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Claim 9 is rejected under 35 USC 103 as being unpatentable over Zhang M et al. “Do ginger-derived nanoparticles represent an attractive treatment strategy for inflammatory bowel disease?”, website article published on 4 November 2016 and/or Nanomedicine (Lond.) (2016) 11(23), 3035-3037. 
Zhang teaches a composition (as a pharmaceutical) comprising a ginger-derived nanoparticles (GDNPs) and a pharmaceutically acceptable carrier (i.e. the claimed carrier could just be water), wherein the ginger-derived nanoparticles (i) has an average size of about 100nm to about 1000nm and/or (ii) includes/comprises of shogaol and/or (iii) comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range [Please note that the cited reference on page 2036 under Edible nanoparticles in IDB discloses the GDNPs is of an average size of 230nm, the GDNPs comprises of 6-shogaol and the GDNPs comprises of comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range] (see entire document including pages 3035-3037). 
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a composition (as a pharmaceutical) comprising a ginger-derived nanoparticles (GDNPs) and a pharmaceutically acceptable carrier, wherein the ginger-derived nanoparticles (i) has an average size of about 100nm to about 1000nm and/or (ii) includes/comprises of shogaol and/or (iii) comprises a phosphatidic acid (PA) within a claimed range, a digalactosyldiacylglycerol (DGDG) within a claimed range and a monogalactosyl monoacylglycerol (MGMG) within a claimed range based upon the beneficial teachings provide by Zhang as discussed above.  The adjustment of particular conventional working conditions therein (e.g. determining the various effective amount/ranges of each claimed active ingredient/compounds within the claimed composition/product) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
            With respect to the 35 USC 103 art rejection above, please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655